Citation Nr: 1825004	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-28 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a heart disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Veteran represented by: Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This matter was previously before the Board in June 2016 and was remanded for further development.


FINDINGS OF FACT

1.  The Veteran's heart disability is not manifested by evidence of a workload of greater than 3 metabolic equivalents (METs), but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

2.  The Veteran does not meet the criteria for a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for a heart disability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.104, Diagnostic Code (DC) 7005 (2017).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1131, 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Heart

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson, 12 Vet. App. 119 (1999).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Under DC 7005, a 30 percent rating contemplates a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on EKG, ECG, or X-ray examination.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Finally, a 100 percent rating contemplates chronic congestive heart failure or; workload of 3 METs or less, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is currently rated as 30 percent disabled due to his heart condition.  The Board acknowledges the Veteran's statements that his heart condition leaves his capacity limited.  While the Veteran is competent to report his symptoms, he is not competent to opine on matters requiring medical knowledge, such as diagnosing the severity of a heart condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this regard, the fact that he has problems with this disability is clear, it is only the degree that is at issue.

After a thorough review of the Veteran's record, the preponderance of the evidence does not indicate the Veteran is entitled to a higher disability rating.  While the Veteran does suffer from dyspnea and fatigue, the Veteran's examinations have showed that his workload is between 5 to 7 METs with no congestive heart failure (See August 2011, April 2016, October 2016, December 2017 examinations).  The Veteran's ejection fraction is between approximately 60 and 65 percent (See September 2011 medical record, August 2012 medical record).  The rest of the Veteran's record is free of symptoms that would warrant a higher rating.  The Veteran's record does not indicate that his heart condition is productive of symptoms of the next higher 60 percent rating, such as the Veteran having more than one episode of acute congestive heart failure in the past year, a workload of 3 to 5 METs or an ejection fraction of 30 to 50 percent.  Therefore, a higher rating is not warranted.

The Board has considered whether a compensable disability rating would be appropriate under alternative diagnostic code provisions.  However, the Veteran does not have another currently diagnosed heart condition nor does he exhibit any symptoms that would warrant a higher disability rating under another appropriate diagnostic code.  38 C.F.R. 38 § 4.104, DC 7000 - 7123.  

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  

TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  See Van Hoose v. Brown, 4 Vet. App 361.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2017).  The Veteran's combined disability rating is currently 40 percent.  

Provided a veteran does not meet these minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he may still be entitled to this benefit on an extra-schedular basis under § 4.16(b) if it is established he is indeed unemployable on account of his service-connected disabilities.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  If the record supports the claim, the Board must first forward the case to the Director of the Compensation Service for extraschedular consideration. The Board upon receipt of that determination is not bound to accept it, and may resolve the question of extraschedular entitlement of its own accord.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015) (the findings of the Director of Compensation Service on extraschedular consideration are not evidence, but rather a decision of the Agency of Original Jurisdiction (AOJ) reviewed de novo by the Board). 

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the veteran is "[in] capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment. Id. see also 38 C.F.R. §§ 4.1, 4.15. 

The Board acknowledges the Veteran's statements that he is limited due to his heart condition and the medical evidence suggesting his ability to perform physical activities is impaired.  Thus, the Board has considered whether an extraschedular rating may be warranted.  Such consideration requires a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun v. Peake, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Here, the Veteran has demonstrated limitation of aerobic activity due to his heart condition.  The Rating Schedule contemplates symptoms relating to lowered aerobic ability and takes into account the energy required to perform activities.  

Even when the Board takes into consideration the Veteran's two other service connected disabilities (the diabetes and the scar), the Veteran's level of disability and symptomatology are contemplated by the Rating Schedule, the first Thun inquiry is not satisfied and referral is not warranted.  Urban v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1312 (Sep. 18, 2017) (if either Thun element is not met, then referral for extraschedular consideration is not appropriate).  While the Veteran clearly has problems with the service connected disabilities, this is the basis for the current ratings.  If he did not have any problems, there would be no basis for the 40% rating.   

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the veteran or reasonably raised by the evidence of record).  

ORDER

An initial rating in excess of 30 percent for a heart disability is denied.

A TDIU is denied.



John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


